UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2101


KOUROUSH    CYRUS      SANY;    SECURITY     SYSTEM   SOLUTIONS,
INCORPORATED,

                  Plaintiffs – Appellants,

             v.

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-00653-GBL-JFA)


Submitted:    May 1, 2009                      Decided:   May 18, 2009


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Martin M. Mooradian, Annandale, Virginia; Carlos M. Sandoval,
SANDOVAL & KENG, PLLC, Waldorf, Maryland; Robert Norman Levin,
THE LAW OFFICES OF ROBERT N. LEVIN, PC, Rockville, Maryland, for
Appellants.   Joseph M. Potenza, Bradley C. Wright, BANNER &
WITCOFF, LTD., Washington, D.C.; Christopher J. Renk, Michael
Harris, BANNER & WITCOFF, LTD., Chicago, Illinois; Robert R.
Sparks, Jr., SPARKS & CRAIG, LLP, McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Appellants seek to appeal the district court’s order

compelling      arbitration    and      staying       the    proceedings         as    to

Appellant     Kouroush   Cyrus        Sany.         This     court   may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory        and       collateral    orders,      28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                 The order Appellants seek to

appeal is neither a final order nor an appealable interlocutory

or collateral order.          Accordingly, we dismiss the appeal for

lack of jurisdiction.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the     court    and       argument    would   not        aid   the

decisional process.

                                                                            DISMISSED




                                            2